United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3088
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Courtney D. Bradley

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - El Dorado
                                 ____________

                           Submitted: January 29, 2015
                             Filed: February 5, 2015
                                  [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Courtney Bradley directly appeals after he pleaded guilty to a federal drug
charge, and the district court1 sentenced him below the calculated Guidelines range.

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
His counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967). Bradley has filed a pro se supplemental brief challenging his
sentence and raising claims of ineffective assistance of counsel.

       After careful de novo review, see United States v. Scott, 627 F.3d 702, 704 (8th
Cir. 2010), we will enforce the appeal waiver because (1) Bradley’s testimony at the
plea hearing shows that he entered into both the plea agreement and the waiver
knowingly and voluntarily, see Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997); (2) all issues raised in this appeal fall within the scope of the waiver; and (3)
no miscarriage of justice would result from enforcing the waiver. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).

       Further, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. This appeal is dismissed, and counsel’s motion to withdraw is granted. We
direct counsel to inform appellant about the procedures for filing a petition for
rehearing and for certiorari.
                        ______________________________




                                          -2-